DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Brown, Michael, October 16, 2017. 6-Screen X-Plane with Dreamfoil Bell 407 Helicopter. Available at: https://youtu.be/9LnFDgzQseI>], hereinafter referred to as Brown.

Regarding claim 1:
	Brown discloses:
1. An aircraft flight simulator [Brown: 00:37-00:43: “may not be able to see that well so I'm
going to talk about that some more in the video but I'm trying to work with simulator at the same time  and may not”: “simulator”;  01:34 – 01:49: “this is something I've been wanting to always thought that flying helicopter or with an extra row of monitors down at the bottom would be a much better experience”: “helicopter”; Examiner: As apparent from the cited YouTube video and transcript thereof, Mr. Michael Brown has created  a simulator for flying a helicopter. Accordingly, Mr. Brown’s setup as shown in the video is construed as the claimed “aircraft simulator”.] comprising: 
a pilot seat [Brown: 00:37-00:43; Examiner: As shown in the video, Mr. Brown is using a seat from PLAYSEAT ®. The Examiner construes the PLAYSEAT ® seat in the video as the claimed “pilot seat” since Mr. Brown is using this seat as the pilot seat in his flight simulator setup for flying the helicopter];
	a plurality of side display panels [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, a total of six monitors is used for Mr. Brown’s flight simulator. The two left most monitors and the two right most monitors  is construed as the claimed “plurality of side display panels”], the plurality of side display panels are arranged in a left side vertical array at a left hand side of the pilot seat [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, the two left most monitors arranged as vertical array at a left hand side of the PLAYSEAT® is construed as the claimed “a left side vertical array”] and in a right side vertical array at a right hand side of the pilot seat [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, the two right most monitors arranged as vertical array at a right hand side of the PLAYSEAT® is construed as the claimed “a right side vertical array”];
	 one of the plurality of side display panels arranged in the left side vertical array is a bottom, left side display panel at a bottom of the left side vertical array [Brown: 02:04-02:07: “I've got 60-inch TVs up here and I have 50 inch TVs down here”:  Examiner: As shown in the video, the 50-inch TV located at bottom left side is construed as the claimed “a bottom, left side display panel at a bottom of the left side vertical array”];
	 one of the plurality of side display panels arranged in the left side vertical array is an upper, left side display panel above the bottom, left side display panel [Brown: 02:04-02:07: “I've got 60-inch TVs up here and I have 50 inch TVs down here”:  Examiner: As shown in the video, the 60-inch TV located at upper  left side is construed as the claimed “an upper, left side display panel”];
	 a top edge of the bottom, left side display panel and a bottom edge of the upper, left side display panel overlap [Brown: 02:04-02:18: “I've got 60-inch TVs up here and I have 50 inch TVs down here ideally you'd have six monitors or TVs exactly the same as you can see as a result to have these
gaps and things don't necessarily transition perfectly”: “things don't necessarily transition perfectly”:  Examiner: As shown in the video, the top edge of the bottom left side 50-inch display overlaps with the bottom edge of the upper left side 60- inch display.] 
	 one of the plurality of side display panels arranged in the right side vertical array is a bottom, right side display panel at a bottom of the right side vertical array [Brown: 02:04-02:07: “I've got 60-inch TVs up here and I have 50 inch TVs down here”:  Examiner: As shown in the video, the 50-inch TV located at bottom right side is construed as the claimed “a bottom, right side display panel at a bottom of the right side vertical array”];
	 one of the plurality of side display panels arranged in the right side vertical array is an upper, right side display panel above the bottom, right side display panel [Brown: 02:04-02:07: “I've got 60-inch TVs up here and I have 50 inch TVs down here”:  Examiner: As shown in the video, the 60-inch TV located at upper right side is construed as the claimed “an upper, right side display panel”];
	 and, a top edge of the bottom, right side display panel and a bottom edge of the upper, right side display panel overlap [Brown: 02:04-02:18: “I've got 60-inch TVs up here and I have 50 inch TVs down here ideally you'd have six monitors or TVs exactly the same as you can see as a result to have these gaps and things don't necessarily transition perfectly”: “things don't necessarily transition perfectly”:  Examiner: As shown in the video, the top edge of the bottom right side 50-inch display overlaps with the bottom edge of the upper right side 60- inch display.].

Regarding claim 3:
	Brown discloses:
3. The aircraft flight simulator of claim 1, further comprising: the top edge of the bottom, left side display panel overlaps in front of the bottom edge of the upper, left side display panel as viewed from the pilot seat [Brown: 02:04-02:18: “I've got 60-inch TVs up here and I have 50 inch TVs down here ideally you'd have six monitors or TVs exactly the same as you can see as a result to have these
gaps and things don't necessarily transition perfectly”: “things don't necessarily transition perfectly”:  Examiner: As shown in the video, the top edge of the bottom left side 50-inch display overlaps in front of the bottom edge of the upper left side 60- inch display as viewed from the PLAYSEAT®.];
	 and, the top edge of the bottom, right side display panel overlaps in front of the bottom edge of the upper, right side display panel as viewed from the pilot seat [Brown: 02:04-02:18: “I've got 60-inch TVs up here and I have 50 inch TVs down here ideally you'd have six monitors or TVs exactly the same as you can see as a result to have these gaps and things don't necessarily transition perfectly”: “things don't necessarily transition perfectly”:  Examiner: As shown in the video, the top edge of the bottom right side 50-inch display overlaps in front of the bottom edge of the upper right side 60- inch display as viewed from the PLAYSEAT®.].

Regarding claim 6:
	Brown discloses:
6. The aircraft flight simulator of claim 1, further comprising: bottom edges of the plurality of side display panels and top edges of the plurality of side display panels are parallel [Brown: 02:04-02:18: “I've got 60-inch TVs up here and I have 50 inch TVs down here ideally you'd have six monitors or TVs exactly the same as you can see as a result to have these gaps and things don't necessarily transition perfectly”; Examiner: As shown in the video, the bottom edges of the plurality of side 50-inch displays and the top edges of the plurality of side 60-inch displays are parallel.].

Regarding claim 19:
	Brown discloses:
19. A method to display images in an aircraft flight simulator [Brown: 00:37-00:43: “may not be able to see that well so I'm going to talk about that some more in the video but I'm trying to work with simulator at the same time  and may not”: “simulator”;  01:34 – 01:49: “this is something I've been wanting to always thought that flying helicopter or with an extra row of monitors down at the bottom would be a much better experience”: “helicopter”; Examiner: As apparent from the cited YouTube video and transcript thereof, Mr. Michael Brown has created  a simulator for flying a helicopter. Computer generated images of a flight scene are shown on the displays. Accordingly, Mr. Brown’s setup as shown in the video is construed as the claimed “aircraft simulator”.], the method comprising: arranging a plurality of side display panels [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, a total of six monitors is used for Mr. Brown’s flight simulator. The two left most monitors and the two right most monitors  is construed as the claimed “plurality of side display panels”] in a left side vertical array at a left side of a pilot seat in an aircraft flight simulator [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, the two left most monitors arranged as vertical array at a left hand side of the PLAYSEAT® is construed as the claimed “a left side vertical array”];
	 arranging a plurality of side display panels in a right side vertical array at a right hand side of the pilot seat in the aircraft flight simulator [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, the two right most monitors arranged as vertical array at a right hand side of the PLAYSEAT® is construed as the claimed “a right side vertical array”];
	 and, arranging a plurality of front display panels in a vertically oriented positions in front of the pilot seat in the aircraft flight simulator [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, the two center monitors arranged as vertical array in front of the PLAYSEAT®].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Brown, Michael, October 16, 2017. 6-Screen X-Plane with Dreamfoil Bell 407 Helicopter. Available at: https://youtu.be/9LnFDgzQseI>], hereinafter referred to as Brown, in view of [Chang; Jen-Tsorng, US 20160350052 A1], hereinafter referred to as Chang.

Regarding claim 2:
	Brown discloses:
2. The aircraft flight simulator of claim 1.
	However, Brown does not expressly disclose:
 further comprising: the plurality of side display panels are active matrix organic light-emitting diode flat display panels. (Emphasis added).
	Chang discloses:
further comprising: the plurality of side display panels are active matrix organic light-emitting diode flat display panels [Chang: ¶ 0013: “The display screen 10 may be a liquid crystal display, an organic light-emitting diode ( OLED) display”: “an organic light-emitting diode ( OLED) display”; ¶ 0017: “The light emitting element pixel 231 can be an active matrix OLED (AMOLED) or a passive matrix organic light emitting diode (PMOLED)”: “active matrix OLED (AMOLED)”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Chang in the invention of Brown, for example, by substituting Brown’s unknown types of flat display panels with Chang’s active matrix organic light-emitting diode flat display panels in order to yield the predictable result of displaying images and/or to yield the benefits of AMOLEDs such as relatively lower consumptions compared to older display technologies such as LCDs.

Regarding claim 20:
	Brown discloses:
20. The method of claim 19.
However, Brown does not expressly disclose:

Chang discloses:
further comprising: using active matrix organic light-emitting diode flat display panels as the plurality of side display panels in the left side vertical array, as the plurality of side display panels in the right side vertical array, and as the plurality of front display panels [Chang: ¶ 0013: “The display screen 10 may be a liquid crystal display, an organic light-emitting diode ( OLED) display”: “an organic light-emitting diode ( OLED) display”; ¶ 0017: “The light emitting element pixel 231 can be an active matrix OLED (AMOLED) or a passive matrix organic light emitting diode (PMOLED)”: “active matrix OLED (AMOLED)”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Chang in the invention of Brown, for example, by substituting Brown’s unknown types of flat display panels with Chang’s active matrix organic light-emitting diode flat display panels in order to yield the predictable result of displaying images and/or to yield the benefits of AMOLEDs such as relatively lower consumptions compared to older display technologies such as LCDs.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Brown, Michael, October 16, 2017. 6-Screen X-Plane with Dreamfoil Bell 407 Helicopter. Available at: https://youtu.be/9LnFDgzQseI>], hereinafter referred to as Brown, in view of [Lechner; Robert J., US 5746599 A], hereinafter referred to as Lechner.

Regarding claim 4:
	Brown discloses:
4. The aircraft flight simulator of claim 1.
	However, Brown does not expressly disclose:
 further comprising: a top display panel, the top display panel positioned horizontally above the plurality of side display panels arranged in the left side vertical array and above the plurality of side display panels arranged in the right side vertical array.
	Lechner discloser:
further comprising: a top display panel [Lechner: Fig.1: upper screen 16], the top display panel [Lechner: Fig.1: upper screen 16] positioned horizontally above the plurality of side display panels [Lechner: Fig.,1: 18 (left); Examiner: The plurality part of the claimed plurality of side display panels and vertical array is taught by Brown.] arranged in the left side vertical array [Lechner: Fig.,1: side screen 18 (left side screen 18); Examiner: The plurality part and vertical array is taught by Brown.] and above the plurality of side display panels arranged in the right side vertical array [Lechner: Fig.1: side screens 18 (right side screen 18); Examiner: The plurality part of the claimed plurality of side display panels and vertical array is taught by Brown.].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Lechner in the invention of Brown, for example, by adding the top display panel of Lechner in the invention of Brown, in order to yield the predictable result of providing a more immersive experience to the user (pilot) of the aircraft simulator.   

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Brown, Michael, October 16, 2017. 6-Screen X-Plane with Dreamfoil Bell 407 Helicopter. Available at: https://youtu.be/9LnFDgzQseI>], hereinafter referred to as Brown, in view of [Lechner; Robert J., US 5746599 A], hereinafter referred to as Lechner, and further in view of [McLaughlin; William J., US 6989800 B2], hereinafter referred to as McLaughlin.

Regarding claim 5:
	Brown in view of Lechner discloses:
5. The aircraft flight simulator of claim 4.
	However, Brown in view of Lechner does not expressly disclose:
 further comprising: 
a left side edge of the top display panel is overlapped by a left side display panel in the left side vertical array;
	 and, a right side edge of the top display panel is overlapped by a right side display panel in the right side vertical array.
	McLaughlin discloses:
further comprising: 
a left side edge of the top display panel is overlapped [Fig.7: overlap 49] by a left side display panel in the left side vertical array [McLaughlin: Fig.7; (Column 5, Lines 62-67): “As is evident from FIG. 7, when the right hand display assembly is rotated into position adjacent the left hand display assembly, there is a physical overlap 49, between the adjacent side edges of the two assemblies. The purpose of the overlap is to minimize the gap, or visual display dead space, between the two screens”];
	 and, a right side edge of the top display panel is overlapped [Fig.7: overlap 49] by a right side display panel in the right side vertical array [McLaughlin: Fig.7; (Column 5, Lines 62-67): “As is evident from FIG. 7, when the right hand display assembly is rotated into position adjacent the left hand display assembly, there is a physical overlap 49, between the adjacent side edges of the two assemblies. The purpose of the overlap is to minimize the gap, or visual display dead space, between the two screens”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the concept above of McLaughlin in the invention of Brown in view of Lechner in order to yield the predictable result of forming an arcuate assembly of display panels to provide for a more immersive user experience and to reduce the seams between the displays by slightly overlapping adjacent display panel edges.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Brown, Michael, October 16, 2017. 6-Screen X-Plane with Dreamfoil Bell 407 Helicopter. Available at: https://youtu.be/9LnFDgzQseI>], hereinafter referred to as Brown, in view of [West; Kanye Omari, US 20130181901 A1], hereinafter referred to as West, and further in view of [McLaughlin; William J., US 6989800 B2], hereinafter referred to as McLaughlin.

Regarding claim 7:
	Brown discloses:
7. The aircraft flight simulator of claim 1, further comprising: 
a plurality of front display panels [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, there are two displays in front of the user].
However, Brown does not expressly disclose:
the plurality of front display panels including a left, front display panel, a center, front display panel and a right, front display panel;
	 the plurality of front display panels are arranged side by side in front of the pilot seat;
West discloses:
[West: Fig.1: screen 13], a center, front display panel [West: Fig.1: screen 4] and a right, front display panel [West: Fig.1: screen 14; ¶ 0072: “However, preferably, connected edge to edge to front screen 4 are two other screens 13 and 14, one on each side of front, center screen 4”];
	 the plurality of front display panels are arranged side by side in front of the pilot seat [West: Fig.1; ¶ 0072: “However, preferably, connected edge to edge to front screen 4 are two other screens 13 and 14, one on each side of front, center screen 4”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of West in the invention of Brown in order to yield the predictable result of providing a more immersive experience to the user of the aircraft flight simulator.
	Furthermore, Brown in view of West discloses:
the invention as discussed above.
	However, Brown in view of West does not expressly disclose:
 and, the left, front display panel and the right, front display panel overlap the center, front display panel.
McLaughlin discloses:
and, the left, front display panel and the right, front display panel overlap the center, front display panel [McLaughlin: Fig.7; (Column 5, Lines 62-67): “As is evident from FIG. 7, when the right hand display assembly is rotated into position adjacent the left hand display assembly, there is a physical overlap 49, between the adjacent side edges of the two assemblies. The purpose of the overlap is to minimize the gap, or visual display dead space, between the two screens”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the concept above of McLaughlin in the invention of Brown in .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Brown, Michael, October 16, 2017. 6-Screen X-Plane with Dreamfoil Bell 407 Helicopter. Available at: https://youtu.be/9LnFDgzQseI>], hereinafter referred to as Brown, in view of [West; Kanye Omari, US 20130181901 A1], hereinafter referred to as West, [McLaughlin; William J., US 6989800 B2], hereinafter referred to as McLaughlin, and further in view of [Chang; Jen-Tsorng, US 20160350052 A1], hereinafter referred to as Chang.

Regarding claim 8:
	Brown in view of West and McLaughlin discloses:
8. The aircraft flight simulator of claim 7.
	However, Brown in view of West and McLaughlin does not expressly disclose:
 further comprising: each front display panel of the plurality of front display panels is an active matrix organic light-emitting diode flat display panel.
	Chang discloses:
further comprising: each front display panel of the plurality of front display panels is an active matrix organic light-emitting diode flat display panel [Chang: ¶ 0013: “The display screen 10 may be a liquid crystal display, an organic light-emitting diode ( OLED) display”: “an organic light-emitting diode ( OLED) display”; ¶ 0017: “The light emitting element pixel 231 can be an active matrix OLED (AMOLED) or a passive matrix organic light emitting diode (PMOLED)”: “active matrix OLED (AMOLED)”].
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Brown, Michael, October 16, 2017. 6-Screen X-Plane with Dreamfoil Bell 407 Helicopter. Available at: https://youtu.be/9LnFDgzQseI>], hereinafter referred to as Brown, in view of [Johnson; Andrew et al., US 20130328777 A1], hereinafter referred to as Johnson, and further in view of [McLaughlin; William J., US 6989800 B2], hereinafter referred to as McLaughlin.

Regarding claim 9:
	Brown discloses:
9. The aircraft flight simulator of claim 1.
	However, Brown does not expressly disclose:
 further comprising: the upper, left side display panel in the left side vertical array is an intermediate, left side display panel in the left side vertical array;
	 one of the plurality of side display panels arranged in the left side vertical array is a top, left side display panel at a top of the left side vertical array;
	 a top edge of the intermediate, left side display panel and a bottom edge of the top, left side display panel overlap;

	 one of the plurality of side display panels arranged in the right side vertical array is a top, right side display panel at a top of the right side vertical array;
	 and, a top edge of the intermediate, right side display panel and a bottom edge of a top, right side display panel overlap.
	Johnson discloses:
further comprising: the upper, left side display panel in the left side vertical array is an intermediate, left side display panel in the left side vertical array [Johnson: Figs.13A; Examiner: The display in the 5x3 array of displays (left side) such as the display in position (2,3)  is construed as the claimed intermediate left side display panel.];
	 one of the plurality of side display panels arranged in the left side vertical array is a top, left side display panel at a top of the left side vertical array [Johnson: Figs.13A; Examiner: The display in the 5x3 array of displays (left side) such as the display in position (1,3)  is construed as the claimed top left side display panel.];
	 the upper, right side display panel in the right side vertical array is an intermediate, right side display panel in the right side vertical array [Johnson: Figs.13A; Examiner: The display in the 5x3 array of displays (right side) such as the display in position (2,3)  is construed as the claimed intermediate right side display panel.];
	 one of the plurality of side display panels arranged in the right side vertical array is a top, right side display panel at a top of the right side vertical array [Johnson: Figs.13A; Examiner: The display in the 5x3 array of displays (right side) such as the display in position (1,3)  is construed as the claimed top right side display panel.].

	Furthermore, Brown in view of Johnson disclose:
the invention as discussed above.
	However, Brown in view of Johnson does not expressly disclose:
a top edge of the intermediate, left side display panel and a bottom edge of the top, left side display panel overlap; and, 
a top edge of the intermediate, right side display panel and a bottom edge of a top, right side display panel overlap.
McLaughlin discloses:
a top edge of the intermediate, left side display panel and a bottom edge of the top, left side display panel overlap [Fig.7: overlap 49; (Column 5, Lines 62-67): “As is evident from FIG. 7, when the right hand display assembly is rotated into position adjacent the left hand display assembly, there is a physical overlap 49, between the adjacent side edges of the two assemblies. The purpose of the overlap is to minimize the gap, or visual display dead space, between the two screens”]; and, 
a top edge of the intermediate, right side display panel and a bottom edge of a top, right side display panel overlap [Fig.7: overlap 49; (Column 5, Lines 62-67): “As is evident from FIG. 7, when the right hand display assembly is rotated into position adjacent the left hand display assembly, there is a physical overlap 49, between the adjacent side edges of the two assemblies. The purpose of the overlap is to minimize the gap, or visual display dead space, between the two screens”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the concept above of McLaughlin in the invention of Brown in .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Brown, Michael, October 16, 2017. 6-Screen X-Plane with Dreamfoil Bell 407 Helicopter. Available at: https://youtu.be/9LnFDgzQseI>], hereinafter referred to as Brown, in view of [Johnson; Andrew et al., US 20130328777 A1], hereinafter referred to as Johnson, [McLaughlin; William J., US 6989800 B2], hereinafter referred to as McLaughlin, and further in view of [Ohishi; Tetsu et al., US 5926153 A], hereinafter referred to as Ohishi.

Regarding claim 10:
	Brown in view of Johnson and McLaughlin disclose:
10. The aircraft flight simulator of claim 9.
	However, Brown in view of Johnson and McLaughlin does not expressly disclose:
further comprising: the plurality of side display panels in the left side vertical array are arranged in a curved configuration with a concavity that is directed toward the pilot seat;
	 and, the plurality of side display panels in the right side vertical array are arranged in a curved configuration with a concavity that is directed toward the pilot seat.
	Ohishi discloses:
further comprising: the plurality of side display panels in the left side vertical array are arranged in a curved configuration with a concavity that is directed toward the pilot seat [Ohishi: Fig.26; (Column 26, Lines 57-62): “The rectangular screens 1 and the trapezoidal screens 11 and 12 of the rear projection-type multi-screen display apparatus are arranged to be inscribed in a spherical shape having a radius of about 2.2 m, and the viewer's seat 23 is provided generally at the central portion of this sphere”];
	 and, the plurality of side display panels in the right side vertical array are arranged in a curved configuration with a concavity that is directed toward the pilot seat [Ohishi: Fig.26; (Column 26, Lines 57-62): “The rectangular screens 1 and the trapezoidal screens 11 and 12 of the rear projection-type multi-screen display apparatus are arranged to be inscribed in a spherical shape having a radius of about 2.2 m, and the viewer's seat 23 is provided generally at the central portion of this sphere”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Ohishi in the invention of Brown in view of Johnson and McLaughlin in order to yield the predictable result of providing a more immersive experience to the user of the aircraft flight simulator.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Brown, Michael, October 16, 2017. 6-Screen X-Plane with Dreamfoil Bell 407 Helicopter. Available at: https://youtu.be/9LnFDgzQseI>], hereinafter referred to as Brown, in view of [West; Kanye Omari, US 20130181901 A1], hereinafter referred to as West, and further in view of [Johnson; Andrew et al., US 20130328777 A1], hereinafter referred to as Johnson.

Regarding claim 11:
	Brown discloses:
11. An aircraft flight simulator [Brown: 00:37-00:43: “may not be able to see that well so I'm
going to talk about that some more in the video but I'm trying to work with simulator at the same time  and may not”: “simulator”;  01:34 – 01:49: “this is something I've been wanting to always thought that flying helicopter or with an extra row of monitors down at the bottom would be a much better experience”: “helicopter”; Examiner: As apparent from the cited YouTube video and transcript thereof, Mr. Michael Brown has created  a simulator for flying a helicopter. Accordingly, Mr. Brown’s setup as shown in the video is construed as the claimed “aircraft simulator”.] comprising: 
a pilot seat [Brown: 00:37-00:43; Examiner: As shown in the video, Mr. Brown is using a seat from PLAYSEAT ®. The Examiner construes the PLAYSEAT ® seat in the video as the claimed “pilot seat” since Mr. Brown is using this seat as the pilot seat in his flight simulator setup for flying the helicopter];
	 a plurality of side display panels [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, a total of six monitors is used for Mr. Brown’s flight simulator. The two left most monitors and the two right most monitors  is construed as the claimed “plurality of side display panels”] at a left hand side of the pilot seat [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, the two left most monitors arranged as vertical array at a left hand side of the PLAYSEAT® is construed as the claimed “a left side vertical array”] and at a right hand side of the pilot seat [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, the two right most monitors arranged as vertical array at a right hand side of the PLAYSEAT® is construed as the claimed “a right side vertical array”], the plurality of side display panels having rectangular configurations defined by bottom edges of the plurality of side display panels and top edges of the plurality of side display panels that are opposite the bottom edges, and by rearward edges of the plurality of side display panels and forward edges of the plurality of side display panels that are opposite the rearward edges [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, the TV are rectangular in shape and have rectangular configurations, the bottom edges of the side displays and top edge of the side displays are opposite to the bottom edges, and the rearward edges of the side displays and forward edge of the side displays are opposite to the rearward edges.];
	 the plurality of side display panels are arranged in a left side vertical array at the left hand side of the pilot seat [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, the two left most monitors arranged as vertical array at a left hand side of the PLAYSEAT® is construed as the claimed “a left side vertical array”] and in a right side vertical array at the right hand side of the pilot seat [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, the two right most monitors arranged as vertical array at a right hand side of the PLAYSEAT® is construed as the claimed “a right side vertical array”];
	 a plurality of front display panels [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, there are two displays in front of the user], the plurality front display panels having rectangular configurations [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, there are two displays in front of the user and each is rectangular in shape.] defined by left edges of the plurality of front display panels and right edges of the plurality of front display panels that are opposite the left edges, and by bottom edges of the plurality of front display panels and top edges of the plurality of front display panels that are opposite the bottom edges [Brown: 00:24-0030: “so what I've decided to do is make two rows of triple monitors”; Examiner: As shown in the video, there are two displays in front of the user and each is rectangular in shape Each rectangular front display has top and bottom edge opposite each other and left and right edge opposite each other..].
	However, Brown does not expressly disclose:
the plurality of front display panels including a left, front display panel, a right, front display panel and a center, front display panel between the left, front display panel and the right, front display panel;

	West discloses:
the plurality of front display panels including a left, front display panel [West: Fig.1: screen 13], a right, front display panel [West: Fig.1: screen 14; ¶ 0072: “However, preferably, connected edge to edge to front screen 4 are two other screens 13 and 14, one on each side of front, center screen 4”] and a center, front display panel [West: Fig.1: screen 4] between the left, front display panel  and the right, front display panel [West: Fig.1: screen 4; Examiner: As shown in Fig.1: screen 4 is between screens 13 and 14.];
	 and, the forward edges of the plurality of side display panels [West: Fig.1: side screens 6] are positioned adjacent the left, front display panel [West: Fig.1: screen 13] and right, front display panel [West: Fig.1: screen 14; Examiner: As shown in Fig.1, the forward edges of side screens 6 are positioned adjacent screen 13 and 14.] with the rectangular configurations of the plurality of side display panels [West: Fig.1: side screens 6; Examiner: As shown the side screen 6 have a rectangular configuration] oriented [West: Fig.1: screens 4, 13 and 14; Examiner: As shown the screens 4, 13, and 14  have a rectangular configuration].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of West in the invention of Brown in order to yield the predictable result of providing a more immersive experience to the user of the aircraft flight simulator.
Brown in view of West disclose:

	However, Brown in view of West does not expressly disclose:
with the rectangular configurations of the plurality of side display panels oriented perpendicular relative to the rectangular configurations of the plurality of front display panels. (Emphasis added).
Johnson discloses:
with the rectangular configurations of the plurality of side display panels oriented perpendicular relative to the rectangular configurations of the plurality of front display panels [Johnson: Figs.13A or B; Examiner: As shown in Figs. 13A or B, the side displays are perpendicular with the front displays.]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Johnson in the invention of Brown in view of West in order to yield the predictable result of providing a more immersive experience to the user of the aircraft flight simulator.

Regarding claim 13:
	Brown in view of West and Johnson discloses:
13. The aircraft flight simulator of claim 11, further comprising: one of the plurality of side display panels arranged in the left side vertical array is a bottom, left side display panel at a bottom of the left side vertical array [Brown: 02:04-02:07: “I've got 60-inch TVs up here and I have 50 inch TVs down here”:  Examiner: As shown in the video, the 50-inch TV located at bottom left side is construed as the claimed “a bottom, left side display panel at a bottom of the left side vertical array”];
	 one of the plurality of side display panels arranged in the left side vertical array is an upper, left side display panel above the bottom, left side display panel [Brown: 02:04-02:07: “I've got 60-inch TVs up here and I have 50 inch TVs down here”:  Examiner: As shown in the video, the 60-inch TV located at upper  left side is construed as the claimed “an upper, left side display panel”];
[Brown: 02:04-02:18: “I've got 60-inch TVs up here and I have 50 inch TVs down here ideally you'd have six monitors or TVs exactly the same as you can see as a result to have these
gaps and things don't necessarily transition perfectly”: “things don't necessarily transition perfectly”:  Examiner: As shown in the video, the top edge of the bottom left side 50-inch display overlaps with the bottom edge of the upper left side 60- inch display.];
	 one of the plurality of side display panels arranged in the right side vertical array is a bottom, right side display panel at a bottom of the right side vertical array [Brown: 02:04-02:07: “I've got 60-inch TVs up here and I have 50 inch TVs down here”:  Examiner: As shown in the video, the 50-inch TV located at bottom right side is construed as the claimed “a bottom, right side display panel at a bottom of the right side vertical array”];
	 one of the plurality of side display panels arranged in the right side vertical array is an upper, right side display panel above the bottom, right side display panel [Brown: 02:04-02:07: “I've got 60-inch TVs up here and I have 50 inch TVs down here”:  Examiner: As shown in the video, the 60-inch TV located at upper right side is construed as the claimed “an upper, right side display panel”];
	 and, a top edge of the bottom, right side display panel and a bottom edge of the upper, right side display panel overlap [Brown: 02:04-02:18: “I've got 60-inch TVs up here and I have 50 inch TVs down here ideally you'd have six monitors or TVs exactly the same as you can see as a result to have these gaps and things don't necessarily transition perfectly”: “things don't necessarily transition perfectly”:  Examiner: As shown in the video, the top edge of the bottom right side 50-inch display overlaps with the bottom edge of the upper right side 60- inch display.].


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Brown, Michael, October 16, 2017. 6-Screen X-Plane with Dreamfoil Bell 407 Helicopter. Available at: https://youtu.be/9LnFDgzQseI>], hereinafter referred to as Brown, in view of [West; Kanye Omari, US 20130181901 A1], hereinafter referred to as West, [Johnson; Andrew et al., US 20130328777 A1], hereinafter referred to as Johnson, and further in view of [Chang; Jen-Tsorng, US 20160350052 A1], hereinafter referred to as Chang.

Regarding claim 12:
	Brown in view of West and Johnson discloses:
12. The aircraft flight simulator of claim 11.
	However, Brown in view of West and Johnson does not expressly disclose:
 further comprising: the plurality of side display panels are active matrix organic light-emitting diode flat display panels;
	 and, the plurality of front display panels are active matrix organic light-emitting diode flat display panels.
	Chang discloses:
further comprising: the plurality of side display panels are active matrix organic light-emitting diode flat display panels [Chang: ¶ 0013: “The display screen 10 may be a liquid crystal display, an organic light-emitting diode ( OLED) display”: “an organic light-emitting diode ( OLED) display”; ¶ 0017: “The light emitting element pixel 231 can be an active matrix OLED (AMOLED) or a passive matrix organic light emitting diode (PMOLED)”: “active matrix OLED (AMOLED)”];
	 and, the plurality of front display panels are active matrix organic light-emitting diode flat display panels [Chang: ¶ 0013: “The display screen 10 may be a liquid crystal display, an organic light-emitting diode ( OLED) display”: “an organic light-emitting diode ( OLED) display”; ¶ 0017: “The light emitting element pixel 231 can be an active matrix OLED (AMOLED) or a passive matrix organic light emitting diode (PMOLED)”: “active matrix OLED (AMOLED)”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Chang in the invention of Brown in view of West and Johnson, for example, by substituting Brown’s unknown types of flat display panels with Chang’s active matrix organic light-emitting diode flat display panels in order to yield the predictable result of displaying images and/or to yield the benefits of AMOLEDs such as relatively lower consumptions compared to older display technologies such as LCDs.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Brown, Michael, October 16, 2017. 6-Screen X-Plane with Dreamfoil Bell 407 Helicopter. Available at: https://youtu.be/9LnFDgzQseI>], hereinafter referred to as Brown, in view of [West; Kanye Omari, US 20130181901 A1], hereinafter referred to as West, [Johnson; Andrew et al., US 20130328777 A1], hereinafter referred to as Johnson, and further in view of [Lechner; Robert J., US 5746599 A], hereinafter referred to as Lechner.

Regarding claim 14:
	Brown in view of West and Johnson discloses:
14. The aircraft flight simulator of claim 11.
	However, Brown in view of West and Johnson does not expressly disclose:
 further comprising: a top display panel, the top display panel positioned horizontally above the plurality of side display panels arranged in the left side vertical array and above the plurality of side display panels arranged in the right side vertical array.
	Lechner discloses:
[Lechner: Fig.1: upper screen 16], the top display panel [Lechner: Fig.1: upper screen 16] positioned horizontally above the plurality of side display panels [Lechner: Fig. 1: 18 (left); Examiner: The plurality part of the claimed plurality of side display panels and vertical array is taught by Brown.] arranged in the left side vertical array [Lechner: Fig.,1: side screen 18 (left side screen 18); Examiner: The plurality part and vertical array is taught by Brown.] and above the plurality of side display panels arranged in the right side vertical array [Lechner: Fig.1: side screens 18 (right side screen 18); Examiner: The plurality part of the claimed plurality of side display panels and vertical array is taught by Brown.].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Lechner in the invention of Brown, for example, by adding the top display panel of Lechner in the invention of Brown, in order to yield the predictable result of providing a more immersive experience to the user (pilot) of the aircraft simulator.   

Regarding claim 15:
	Brown in view of West, Johnson discloses:
15. The aircraft flight simulator of claim 14.
	However, Brown in view of West and Johnson does not expressly disclose:
further comprising: the top display panel having a rectangular configuration defined by a left side edge of the top display panel and a right side edge of the top display panel that is opposite the left side edge of the top display panel, and by a rearward edge of the top display panel and a forward edge of the top display panel that is opposite the rearward edge;
	 and, the forward edge of the top display panel is positioned adjacent the center, front display panel with the rectangular configuration of the top display panel oriented perpendicular relative to the rectangular configuration of the center, front display panel.
 	Lechner discloses:
further comprising: the top display panel [Lechner: Fig.1: upper screen 16] having a rectangular configuration [Lechner: Fig.1: upper screen 16]; Examiner: As shown in Fig.16 upper screen is rectangular in shape] defined by a left side edge of the top display panel and a right side edge of the top display panel that is opposite the left side edge of the top display panel [Lechner: Fig.1: upper screen 16; Examiner: As shown in Fig.16 upper screen is rectangular in shape, and thus has left and right edges opposite to one another.], and by a rearward edge of the top display panel and a forward edge of the top display panel that is opposite the rearward edge [Lechner: Fig.1: upper screen 16; Examiner: As shown in Fig.16 upper screen is rectangular in shape, and thus has rearward edge and forward edge opposite to one another.];
	 and, the forward edge of the top display panel is positioned adjacent the center, front display panel with the rectangular configuration of the top display panel oriented perpendicular relative to the rectangular configuration of the center, front display panel [Lechner: Fig.1: upper screen 16; Examiner: As shown in Fig.16, the forward edge of the upper screen 16 is positioned adjacent the front screen 14 with rectangular configuration of the upper screen 16 oriented perpendicular relative to the rectangular front screen 14.].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Lechner in the invention of Brown, for example, by adding the top display panel of Lechner in the invention of Brown, in order to yield the predictable result of providing a more immersive experience to the user (pilot) of the aircraft simulator.   

Regarding claim 16:
	Brown in view of West, Johnson discloses:
16. The aircraft flight simulator of claim 15.
However, Brown in view of West and Johnson does not expressly disclose:
 further comprising: the bottom edges of the plurality of side display panels, the top edges of the plurality of side display panels, the left side edge of the top display panel and the right side edge of the top display panel are parallel.
	Lechner discloses:
further comprising: the bottom edges of the plurality of side display panels [Lechner: Fig.1: side screens 18], the top edges of the plurality of side display panels [Lechner: Fig.1: side screens 18], the left side edge of the top display panel [Lechner: Fig.1: upper screen 16] and the right side edge of the top display [Lechner: Fig.1: upper screen 16] panel are parallel [Lechner: Fig.1; Examiner: As shown in Fig.1, the bottom edges of the side screens 18, the top edges of the side screen 18, the left edge of the upper screen 16 and the right edge of the upper screen are parallel.].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Lechner in the invention of Brown, for example, by adding the top display panel of Lechner in the invention of Brown, in order to yield the predictable result of providing a more immersive experience to the user (pilot) of the aircraft simulator.   

Regarding claim 17:	Brown in view of Johnson and Lechner discloses:
17. The aircraft flight simulator of claim 15.
	However, Brown in view of Johnson and Lechner does not expressly disclose:
further comprising: the plurality of front display panels are arranged side by side with the center, front display panel positioned behind the left, front display panel and the right, front display panel;

	West discloses:
further comprising: the plurality of front display panels [West: Fig.1: 13 and 14] are arranged side by side with the center [West: Fig.1; ¶ 0072: “However, preferably, connected edge to edge to front screen 4 are two other screens 13 and 14, one on each side of front, center screen 4”], front display panel [West: Fig.1: screen 13] positioned behind the left, front display panel and the right, front display panel [West: Fig.1; Examiner: As shown in Fig.1, because screens 13 and 14 are canted relative to screen 14 and portion of the left screen 13 and right screen 14 are in front of the screen 4. In other words, front screen 4 is positioned behind parts of screens 13 and 14.];
	 and, the forward edges of the plurality of side display panels are positioned adjacent the left, front display panel  and the right, front display panel [West: Fig.1; Examiner: As shown in Fig.1, the forwards edges of the side screens 6 are positioned adjacent the left and right of the front screen 6.] and the forward edge of the top display panel is positioned adjacent the center, front display panel [West: Fig.1; Examiner: As shown in Fig.1, the forwards edge of the ceiling screen 10 is positioned adjacent the front screen 6.].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of West in the invention of Brown in view of Johnson and Lechner in order to yield the predictable result of providing a more immersive experience to the user of the aircraft flight simulator.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Brown, Michael, October 16, 2017. 6-Screen X-Plane with Dreamfoil Bell 407 Helicopter. Available at: https://youtu.be/9LnFDgzQseI>], hereinafter referred to as Brown, in view of [West; Kanye Omari, US 20130181901 A1], hereinafter referred to as West, [Johnson; Andrew et al., US 20130328777 A1], hereinafter referred to as Johnson, and further in view of [Ohishi; Tetsu et al., US 5926153 A], hereinafter referred to as Ohishi.

Regarding claim 18:
	Brown in view of West and Johnson discloses:
18. The aircraft flight simulator of claim 11.
	However, Brown in view of West and Johnson does not expressly disclose:
 further comprising: the plurality of side display panels arranged in the left side vertical array are arranged in a curved configuration with a concavity that is directed toward the pilot seat;
	 and, the plurality of side display panels arranged in the right side vertical array are arranged in a curved configuration with a concavity that is directed toward the pilot seat.
	Ohishi discloses:
further comprising: the plurality of side display panels arranged in the left side vertical array are arranged in a curved configuration with a concavity that is directed toward the pilot seat [Ohishi: Fig.26; (Column 26, Lines 57-62): “The rectangular screens 1 and the trapezoidal screens 11 and 12 of the rear projection-type multi-screen display apparatus are arranged to be inscribed in a spherical shape having a radius of about 2.2 m, and the viewer's seat 23 is provided generally at the central portion of this sphere”];
	 and, the plurality of side display panels arranged in the right side vertical array are arranged in a curved configuration with a concavity that is directed toward the pilot seat [Ohishi: Fig.26; (Column 26, Lines 57-62): “The rectangular screens 1 and the trapezoidal screens 11 and 12 of the rear projection-type multi-screen display apparatus are arranged to be inscribed in a spherical shape having a radius of about 2.2 m, and the viewer's seat 23 is provided generally at the central portion of this sphere”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Ohishi in the invention of Brown in view of West and Johnson in order to yield the predictable result of providing a more immersive experience to the user of the aircraft flight simulator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Amery; John G. et al., US 6152739 A] discloses:
	“ A visual display system for producing a continuous far-focused virtual image according to the present invention includes a number of adjacent video image generation and display modules. Each module includes an image generator that generates a video image representative of a portion of a composite display image displayed on a video display. The visual display system also includes a number of optical viewing lenses associated with each video image generation and display modules and positioned between the operator and the video display. The lenses restrict the operator's field of view such that the operator views only a portion of the active display area of the video displays. The lenses of adjacent modules are joined together along their edges to form an enclosure partially surrounding the operator so that the operator views the composite display image displayed on the video displays through the lenses and perceives the composite display image as a continuous far-focused virtual image”, as recited in the abstract.

[Turner; James A. et al., US 20090066858 A1] discloses:
	“A display system is provided to surround a user with an out-the window scene. The system includes a screen structure that is a facetted back-projection dome made up of a polygonal polar top facet surrounded by trapezoidal facets angulated downward from it in an upper facet row. A middle row of facets extends angulated downward therefrom, and a lower row of trapezoidal facets extends down from them. Each facet has video projected thereon by a high definition projector, and to maximize resolution and efficiently use the projector output, the vertical height of each facet makes use of the full vertical field of pixels available from the associated projector. The facets are all tangent to a sphere about a design eyepoint of the dome. The projector resolutions and the size, position and material of the facets are such that the imagery visible on the inside of the dome on the facets is at resolution corresponding to a visual acuity of 20/50 or higher, preferably 20/20, and at or near eye-limiting resolution”, as recited in the abstract.

[Martel; James et al., US 20140272809 A1] discloses:
	“The subject invention provides a flight simulator, having a folded state and an unfolded state, having a chassis, an inner display and support that may be stowed or deployed, and an outer display and support that may be stowed or deployed”, as recited in the abstract.

[Lauer; Hugh C. et al., US 5523769 A] discloses:
	“High resolution modular large screen displays which can require tens of minutes to display or "paint" an image are updated in real time through the use of active modules, each having its own display device, display driver, processor, memory and interfacing. Communication channels are provided between modules themselves as well as between the modules and a network interface that distributes the video source material in parallel to the modules. The modular approach coupled with the use of 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623